Citation Nr: 1760951	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a back disability, to include thoracolumbar spine arthritis and intervertebral disc syndrome, from July 01, 2010 to January 21, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1984 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO).

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In May 2016, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's back disability has been shown to be manifested by lower back pain and forward flexion limited to 80 degrees, extension limited to 20 degrees, right and left rotation limited to 30 degrees, and right and left lateral flexion limited to 30 degrees.    




CONCLUSION OF LAW

The criteria to establish an initial rating in excess of 10 percent for a back disability, to include thoracolumbar spine arthritis and intervertebral disc syndrome, from July 01, 2010 to January 21, 2016, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Code 5242 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a March 2010 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The March 2010 notice was issued to the Veteran prior to the October 2010 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.   

II. Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§  4.10, 4.40, 4.45, 4.59.

Diagnostic Code 5242 provides ratings for degenerative arthritis of the spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

There are also several note provisions associated with Diagnostic Code 5242. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion and are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments; except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Veteran is seeking an increased initial evaluation his service-connected back disability, which is currently rated at 10 percent disabling, effective July 01, 2010 to January 21, 2016.  

In May 2010, the Veteran was afforded a VA spine examination. The Veteran was diagnosed with thoracolumbar spine arthritis. The Veteran reported experiencing muscle spasms and pain in his lower back. However, a physical examination revealed no thoracolumbar spine ankylosis, muscle spasms, guarding, pain on motion, or weakness. The physical examination also revealed the Veteran's gait was normal. The examiner opined that the Veteran's muscle spasm, localized tenderness and guarding were not severe enough to result in an abnormal gait.

Range of motion for the thoracolumbar spine during the May 2010 VA spine examination does not warrant a 20 percent rating. Flexion was 80 degrees; extension was 20 degrees; right and left rotation was 30 degrees; and right and left lateral flexion was 30 degrees. The combined range of motion was 220 degrees. There was pain on motion.  

In February 2011, the Veteran underwent treatment at Wright-Patterson Air Force Base (WPAFB). The examiner noted that the Veteran's thoracolumbar spine showed tenderness on palpitation and that the Veteran felt pain on motion. The examiner also noted that the Veteran's thoracolumbar spine motion was normal. 

In August 2013, the Veteran received treatment at WPAFB for back pain. A radiological report indicated mild degenerative changes of the sacroiliac joints and no evidence of erosive disease or sacroilitis. 

In October 2013, the Veteran underwent VA treatment. Although the treatment was unrelated to the Veteran's thoracolumbar spine, his lumbar spondylosis was noted in the "past medical history" section. 

In an April 2014 WPAFB treatment record, the Veteran reported lower back pain which radiated down to his left leg. The Veteran also reported that his medication was not helping with the pain. 

In a January 2016 WPAFB treatment record, the Veteran reported lower back pain which radiated down both of his legs. The Veteran also reported experiencing muscle spasms associated with his lower back and was prescribed medication for his muscle spasms. 

The Board has considered the application of the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit. The evidence does not establish that the Veteran experienced any incapacitating episodes of IVDS. At no point during the relevant period on appeal was the Veteran prescribed bed rest by a treating physician. In addition, in the May 2010 VA examination, the Veteran denied experiencing incapacitating episodes.  

The preponderance of the evidence is against a finding of an initial rating in excess of 10 percent for the Veteran's back disability from July 01, 2010 to January 21, 2016. During the May 2010 VA examination, the Veteran's forward flexion of his thoracolumbar spine was greater than 60 degrees and the combined range of motion was greater than 120 degrees. 

The May 2010 VA examiner opined that the Veteran's lower back muscle spasms, localized tenderness and guarding were not severe enough to result in an abnormal gait. In a January 2016 WPAFB treatment record, the Veteran did report experiencing muscle spasms in his lower back but was prescribed medication for it. During the relevant period on appeal, the Veteran's treatment records indicated that although the Veteran experienced pain in his lower back, his range of motion was normal. Therefore, an initial rating in excess of 10 percent for a back disability from July 01, 2010 to January 21, 2016 is not warranted and the claim is denied.       


ORDER

A rating in excess of 10 percent for a back disability for the period from July 01, 2010 to January 21, 2016, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


